MEMORANDUM **
Alicia Zambrano-Sanchez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an Immigration Judge’s (“U”) decision finding her statutorily ineligible for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § llOSafe).1 We review the constitutionality of a statute de novo, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition.
The BIA correctly concluded that Zambrano-Sanchez was statutorily ineligible for suspension of deportation because she was placed in exclusion, rather than deportation, proceedings. See Castillo-Magallon v. INS, 729 F.2d 1227, 1228 (9th Cir. 1984).
We reject as unpersuasive ZambranoSanchez’s contention that former INA section 244, 8 U.S.C. § 1254(a)(1) (repealed 1996), violates equal protection because it treats individuals in deportation proceedings differently than those in exclusion proceedings. See Ram, 243 F.3d at 517 (explaining that legislative classifications in the context of immigration satisfy equal protection if they are rationally related to a legitimate government purpose).
To the extent Zambrano-Sanchez contends that INA section 240A, 8 U.S.C. § 1229b, violates equal protection, Zam*379brano-Sanchez lacks standing to assert that challenge because she has not demonstrated that she would have been eligible for such relief. See 8 U.S.C. § 1225(b); cf. Chadha v. INS, 634 F.2d 408, 415 (9th Cir.1980).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997), this court has jurisdiction under 8 U.S.C. § 1105a(a).